Exhibit 10.1

FOURTH AMENDMENT

TO

SECOND AMENDED AND RESTATED LOAN AGREEMENT

This Fourth Amendment to Second Amended and Restated Loan Agreement (this
“Amendment”) is dated June 29, 2016, by and among: (i) RTI Surgical, Inc., a
Delaware corporation formerly known as RTI Biologics, Inc. (“Borrower”); (ii) TD
Bank, N.A., a national banking association, as administrative agent for the
Lenders (in such capacity, including any successor thereto, the “Administrative
Agent”); and (iii) each of the Lenders from time to time party to the Loan
Agreement.

Capitalized terms used herein without definition shall have the respective
meaning assigned to such terms in that ce1iain Second Amended and Restated Loan
Agreement, dated July 16, 2013, by and among Borrower, the Administrative Agent
and the Lenders, as amended by: (i) that certain First Amendment to Second
Amended and Restated Loan Agreement, dated December 30, 2013; (ii) that ce1iain
Second Amendment to Second Amended and Restated Loan Agreement, dated
October 15, 2014; and (iii) that certain Third Amendment to Second Amended and
Restated Loan Agreement, dated June 29, 2015 (collectively, the “Loan
Agreement”).

Borrower, the Administrative Agent and the Lenders are party to the Loan
Agreement pursuant to which the Lenders have extended credit to Borrower on the
terms set forth in the Loan Agreement.

Borrower, the Administrative Agent and the Lenders desire to amend the Loan
Agreement to: (i) increase the Maximum Revolving Credit Amount from Thirty
Million and 00/100 Dollars ($30,000,000.00) to Forty Five Million and 00/100
Dollars ($45,000,000.00); and (ii) make certain corresponding amendments.

Borrower, the Administrative Agent and the Lenders are willing to make such
amendments to the Loan Agreement on the terms and conditions set forth in this
Amendment.

Now, therefore, the parties hereto, intending to be legally bound, hereby agree
as follows:

SECTION 1

AMENDMENTS TO LOAN AGREEMENT

1.1 Amendment of Section 1.l(jjjj), Definition of Maximum Revolving Credit
Amount. Section 1.l(jjjj) of the Loan Agreement is deleted in its entirety and
the following new Section 1.l(jjjj) is substituted in its place:

(jjjj) “Maximum Revolving Credit Amount” means the sum of Forty Five Million and
00/100 Dollars ($45,000,000.00).

1.2 Amendment of Section 2.9, Unused Revolving Credit Fee. Section 2.9 of the
Loan Agreement is deleted in its entirety and the following new Section 2.9 is
substituted in its place:

2.9 Unused Revolving Credit Fee. Borrower shall pay to Lender a quarterly fee in
arrears based upon the unused portion of the Revolving Credit.

(a) For purposes of this Agreement, “Unused Revolving Credit” means an amount
equal to: (i) the Maximum Revolving Credit Amount (i.e., Forty Five Million and
00/100 Dollars ($45,000,000.00); minus (ii) the average daily outstanding
principal balance of the Revolving Credit for the immediately preceding Quarter.

(b) The “Unused Revolving Credit Fee” shall be an amount equal to the Unused
Revolving Credit for such immediately preceding Quarter multiplied by the
Applicable Basis Points. For purposes of this Agreement, the “Applicable Basis
Points” are determined based on Borrower’s financial performance under the
Leverage Ratio as follows:

Confidential



--------------------------------------------------------------------------------

Leverage Ratio

  

Applicable Basis Points per annum

Less than lx

   15 basis points

Equal to or greater than lx but less than 1.5x

   20 basis points

Equal to or greater than 1.5x but less than 2x

   25 basis points

Equal to or greater than 2x

   30 basis points

(c) Changes in the Applicable Basis Points resulting from changes in the
Leverage Ratio shall become effective on the date that is three (3) Business
Days after the date on which financial statements are delivered to the
Administrative Agent pursuant to Section 5.14 and shall remain in effect until
the next change to be effected pursuant to this Section 2.9(c).

1.3 Amendment of Exhibit A, Lenders, to Loan Agreement. Exhibit A to the Loan
Agreement is deleted in its entirety and the Exhibit A to this Amendment is
substituted in its place as Exhibit A to the Loan Agreement.

1.4 Amended and Restated Revolving Credit Notes. On the Amendment Date, Borrower
shall execute and deliver one or more amended and restated promissory notes to
Lenders for the Maximum Revolving Credit Amount (“Amended and Restated Revolving
Credit Note(s)”). The Amended and Restated Revolving Credit Notes will amend and
restate in their entirety the Revolving Credit Notes in effect immediately prior
to the Amendment Date. The Amended and Restated Revolving Credit Notes shall be
treated as the Revolving Credit Notes for all purposes under the Loan Agreement.
Any reference in the Loan Agreement to the Revolving Credit Notes shall be
deemed a reference to the Amended and Restated Credit Notes. The Amended and
Restated Revolving Credit Notes shall be in form and substance satisfactory to
Administrative Agent and Lenders.

SECTION 2

CONDITIONS TO EFFECTIVENESS OF AMENDMENT

2.1 Conditions to Effectiveness. This Amendment shall become effective as of the
date (the “Amendment Date”) when each of the following conditions is met (all
instruments, documents and agreements to be in form and substance satisfactory
to Administrative Agent and Lenders):

(a) Receipt by the Administrative Agent of this Amendment duly and properly
authorized, executed and delivered by each of the respective patties to this
Amendment.

(b) Receipt by the Administrative Agent of the Amended and Restated Promissory
Notes.

(c) Receipt by the Administrative Agent of certified copies of (i) resolutions
of Borrower’s board of directors authorizing the execution, delivery and
performance of this Amendment and (ii) Borrower’s ce1tificate of incorporation
and by-laws.

(d) Receipt by the Administrative Agent of an incumbency certificate for
Borrower identifying all Authorized Officers, with specimen signatures.

(e) Receipt of a certification by an officer of Borrower that, after giving
effect to this Amendment, there has not occurred any Post-Closing Material
Adverse Effect.

 

Confidential   -2-   



--------------------------------------------------------------------------------

(f) Receipt of the Lien searches.

(g) Payment by Borrower of the Amendment and Increase Fee.

(h) Payment by Borrower of all of the Administrative Agent’s reasonable legal
fees and expenses incurred in connection with the preparation and negotiation of
this Amendment.

SECTION 3

REPRESENTATIONS AND WARRANTIES

3.1 Representations and Warranties. Borrower’ represents and warrants to the
Administrative Agent and the Lenders as follows:

(a) The making and performance of this Amendment will not violate any
Requirement of Law, or the charter, minutes or bylaw provisions of Borrower, or
violate or result in a default (immediately or with the passage of time) under
any material contract, agreement or instrument to which Borrower is a party, or
by which Borrower is bound. Borrower is not in violation of any term of any
material agreement or instrument to which it is a party or by which it may be
bound which violation has or could reasonably be expected to have a Material
Adverse Effect, or of its chatter, minutes or bylaw provisions.

(b) Borrower has all requisite power and authority to enter into and perform
this Agreement and to incur the obligations herein provided for, and has taken
all proper and necessary action to authorize the execution, delivery and
performance of this Amendment.

(c) This Amendment, when delivered, will be valid and binding upon Borrower, and
enforceable in accordance with their respective terms except as enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
and similar laws affecting the enforcement of creditors’ rights generally and by
general equitable principles.

(d) The execution, delivery and performance by Borrower of this Amendment does
not require any approval or consent of, or filing with, any governmental agency
or authority other than those already obtained, if any.

(e) The representations and warranties contained in Section 4 of the Loan
Agreement and the other Loan Documents are true and correct in all material
respects as of the Amendment Date as though made on and as of the Amendment
Date, except to the extent that such representations and warranties specifically
refer to an earlier date, in which case they shall be true and correct as of
such earlier date and except to the extent of changes resulting from
transactions contemplated or permitted by this Amendment and changes occurring
in the ordinary course of business which singly or in the aggregate do not have
a Material Adverse Effect. For purposes of this Section 3.1, the representations
and warranties contained in Section 4.7 of the Loan Agreement shall be deemed to
refer to the most recent financial statements furnished pursuant to
Section 5.14(a) of the Loan Agreement.

(f) After giving effect to this Amendment, no Default or Event of Default under
the Loan Agreement has occurred and is continuing.

SECTION 4

MISCELLANEOUS

4.1 Amendment and Increase Fee. At Closing, Lenders shall have fully earned and
Borrower shall unconditionally pay to Lenders, a non-refundable fee with respect
to this Amendment (the “Amendment and Increase Fee”) of Fifty Two Thousand Five
Hundred and 00/100 Dollars ($52,500.00).

 

Confidential   -3-   



--------------------------------------------------------------------------------

4.2 Ratification and Confirmation. Except as expressly amended by this
Amendment, the Loan Agreement, the other Loan Documents and all documents,
instruments and agreements related thereto are hereby ratified and confirmed in
all respects and shall continue in full force and effect. This Amendment and the
Loan Agreement shall hereafter be read and construed together as a single
document, and all references in the Loan Agreement, any other Loan Document or
any agreement or instrument related to the Loan Agreement shall hereafter refer
to the Loan Agreement as amended by this Amendment.

4.3 Governing Law. THIS AMENDMENT, AND ALL MATTERS ARISING OUT OF OR RELATING TO
THIS AMENDMENT, AND ALL RELATED AGREEMENTS AND DOCUMENTS, SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE SUBSTANTIVE LAWS OF THE STATE OF FLORIDA.
THE PROVISIONS OF THIS AMENDMENT AND ALL OTHER AGREEMENTS AND DOCUMENTS REFERRED
TO HEREIN ARE TO BE DEEMED SEVERABLE, AND THE INVALIDITY OR UNENFORCEABILITY OF
ANY PROVISION SHALL NOT AFFECT OR IMPAIR THE REMAINING PROVISIONS WHICH SHALL
CONTINUE IN FULL FORCE AND EFFECT.

4.4 Successors and Assigns. This Amendment shall inure to the benefit of and be
binding upon the successors and assigns of each of the parties.

4.5 Duplicate Originals. Two (2) or more duplicate originals of this Agreement
may be signed by the parties, each of which shall be an original but all of
which together shall constitute one and the same instrument.

[SIGNATURES TO FOLLOW ON SEPARATE PAGE]

 

Confidential   -4-   



--------------------------------------------------------------------------------

WITNESS the due execution of this Fourth Amendment to Second Amended and
Restated Loan Agreement as a document under seal as of the date first written
above.

 

RTI SURGICAL, INC., as Borrower By:  

/s/ Robert P. Jordheim

Name:   Robert P. Jordheim Title:   Executive Vice President/CFO

(Signature Page to Fourth Amendment to Second Amended and Restated Loan
Agreement)

 

 

Confidential



--------------------------------------------------------------------------------

TD BANK, N.A., as Administrative Agent By:  

/s/ Coley Jones

Name:   Coley Jones Title:   Vice President, Middle Market Banking TD BANK,
N.A., as Lender By:  

/s/ Coley Jones

Name:   Coley Jones Title:   Vice President, Middle Market Banking REGIONS BANK,
as Lender By:  

/s/ Ned Spitzer

Name:   Ned Spitzer Title:   Managing Director

(Signature Page to Fourth Amendment to Second Amended and Restated Loan
Agreement)

 

Confidential



--------------------------------------------------------------------------------

EXHIBIT A

EXHIBIT A TO LOAN AGREEMENT

LENDERS

 

          Commitments and Applicable Percentages  

Lender

  

Notice Address

   Term Loan     Revolving Credit             Amount      Percentage     Amount
     Percentage  

TD Bank, N.A.

  

9715 N. Gate Parkway

Jacksonville, Florida 32246

Attention: Mike Nursey

Telecopy No. 904-265-0295

   $ 37,500,000.00         62.5 %    $ 33,750,000.00         75.0 %    

with copies to:

Rogers Towers, P.A.

1301 Riverplace Blvd.

Suite 1500

Jacksonville, Florida 32207

Attention: Timothy F. May

Telecopy No. 904-396-0663

          

Regions Bank

  

One Nashville Place

150 4th Avenue North

10th Floor

Nashville, Tennessee 37219

Attention: W. Brooks Hubbard

Telecopy No.: (615) 748-8480

   $ 22,500,000.00         37.5 %    $ 11,250,000.00         25.0 % 

 

Confidential